Citation Nr: 1428424	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from March 1974 to October 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability underlying his current complaints of pain that is related to his in-service right ankle injury or any other incident of service.  

2.  The Veteran does not have a current right knee disability underlying his current complaints of pain that is related to his in-service right knee injury or any other incident of service.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  A right knee disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in May 2006 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and Social Security records.  The Veteran did not identify any private treatment records relevant to his claims.  The Veteran had VA examinations and opinions were obtained from Veterans Health Administration (VHA) qualified examiners in September 2006, June 2008 and July 2010.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.





II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has current right ankle and right knee disabilities that were incurred in service.  The Veteran's STRs show that he was treated for complaints of a right knee injury in October and December 1974.  In October 1975, the Veteran complained of right ankle pain.  The right ankle was swollen under the ankle joint and point tenderness over the right medial malleolus was observed with range of motion difficulty.  The impression was right ankle pain with edema of unknown etiology.  The Veteran's October 1975 discharge examination was negative for right ankle and right knee complaints or findings.  

The Veteran was examined by VA in September 2006 in conjunction with his claims for service connection.  The Veteran reported to the examiner that he had right ankle and right knee pain ever since the in-service injuries.  He also reported weakness, stiffness and swelling of the knee and ankle.  

X-rays of the right ankle and right knee were normal; however, the examiner, who specifically noted the normal x-rays reports, nevertheless inexplicably diagnosed degenerative arthritis of the right knee, with residual, based on this negative x-ray.  The examiner also diagnosed right ankle strain, recurrent with residual.  The examiner opined that the Veteran's "claim of right knee pain with associated arthritis" and his "ankle pain" were related to his in-service injuries.  The examiner provided no rationale for his opinion and did not explain how he diagnosed the Veteran with arthritis when the x-rays were negative.  The examiner's opinion was based solely on the Veteran's self-reported history of continuity of symptoms.  

The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although arthritis is one such chronic disease, the more probative evidence of record objectively and specifically shows that the Veteran does not present with arthritis of the knee or ankle.  

Further, a VA examiner in June 2008 noted no significant interval change on right knee and right ankle x-rays; and, noted no objective findings to support a diagnosis of the right ankle or the right knee, despite the Veteran's subjective complaints of pain, stiffness, swelling and giving way.  The examiner also indicated that the Veteran's small heel spurs noted on the ankle x-ray were neither clinically significant nor related to service.  

In a July 2010 clarification addendum, another VA doctor found, with regard to the right knee, that no evidence existed at the time of either of the previous examinations to support degenerative arthritis.  The [September 2006] diagnosis of degenerative arthritis was a clear and unmistakable error.  According to the doctor, the Veteran's complaints in service represented an acute transient strain which would be expected to resolve without residuals.  

Similarly, regarding the right ankle, the doctor found that there was no evidence to support a chronic right ankle condition despite a diagnosis based on subjective complaints of recurrent right ankle sprains.  There was no documentation to support recurrent right ankle sprains and the examiner found that the Veteran's in-service right ankle sprain was acute and transient, which would be expected to resolve without residuals.  

Despite subjective and clinical responses at the June 2010 examination, there is no evidence to support a chronic right knee condition or a chronic right ankle condition.  As such, the doctor found the current right knee complaints and right ankle complaints are less likely than not caused by or related to complaints during service.  

In summary, the VA examiners in June 2008 and July 2010 found no disability of the right knee or right ankle; and, determined that the Veteran's current complaints were unrelated to the complaints in service.  The July 2010 doctor specifically confirmed that the September 2006 examiner erred in finding arthritis because such was not shown on x-rays in 2006 or 2008.  The doctor in July 2010 also reasoned that the Veteran's documented in-service treatment was for the type of acute and transient injury that would be expected to resolve without residual.  

The June 2008 examination report and the July 2010 addendum carry greater weight than the examination report from September 2006 because a rationale was provided for the opinions and because the objective evidence of record supported the findings in June 2008 and July 2010 as noted above, but does not support the September 2006 examiner's conclusions.  

The Veteran is competent to report pain in the ankle and knee since service, but as noted above, the objective evidence weighs against a finding of arthritis or any other chronic disease listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, these claimed disabilities were not shown or claimed on the Veteran's discharge examination report and there is no post-service medical evidence of record showing current treatment for, or diagnosis of, a right knee and/or a right ankle disability related to the in-service injuries.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Further, given the lack of any objective evidence of treatment for, or a diagnosis of, a current chronic right ankle and/or right knee disability, and no objective evidence of arthritis, the claimed right knee and right ankle disabilities are the types that require competent medical expertise in order to diagnose or opine as to their etiology.  As detailed above, the Veteran's contentions do not constitute competent medical evidence for purposes of determining that any of his current right ankle pain or right knee pain had its onset during service or are otherwise related to service.  Thus, while he is competent as a lay person to describe his visible symptoms, he is not competent to attribute those symptoms to a specific diagnosis, or otherwise relate current disabilities to service.  The probative evidence of record weighs against the claim.  

Moreover, notwithstanding the lack of an adequate nexus, the evidence noted above suggests that the Veteran does not have any current disability of the right ankle or the right knee.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as pain, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the September 2006 nexus opinion essentially has no bearing on the claim.  

For these reasons, the preponderance of the evidence is against the claims and service connection for a right ankle disability and a right knee disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right ankle disability is denied.  

Service connection for a right knee disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


